DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein a shape of the downstream side inclined surface is expressed by a sine function.” However, a sine function which expresses a shape of the downstream side inclined surface is not specified by the claim and it is unclear as to what particular structural shape is intended to be included or excluded by the claim language.
Claim 4 recites the limitation “wherein the downstream side inclined surface has such a shape that a flow of the liquid is not separated” which renders the claim indefinite because it is unclear as to what particular structure is intended to be included or excluded by the claim language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 105461006).
Regarding claim 1, the reference Li et al. discloses an in-liquid plasma device comprising: a tubular flow channel in which a liquid flows; and a cavitation generator (i.e., venturi tube) and a voltage application unit (5) which are disposed in the tubular flow channel, wherein the cavitation generator generates cavitation in the liquid inside the tubular flow channel, wherein the voltage application unit is located in the tubular flow channel so as to generate plasma by applying a voltage to the liquid in which the cavitation is generated (see paras. [0009]-[0014]; Fig. 1), wherein the cavitation generator is configured to have a throttle portion (3) whose inner diameter is smaller than other sites in the tubular flow channel, and wherein the throttle portion (3) is configured to have an upstream side inclined surface (2) which is an inclined surface located on an upstream side of a narrowest site of the throttle portion (3), and a downstream side inclined surface (4) which is an inclined surface located on a downstream side of the narrowest site of the throttle portion (3) (see paras. [0029]-[0030]; Fig. 1).
.
Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zolezzi-Garreton (US 9,023,214).
Regarding claim 1, the reference Zolezzi-Garreton discloses an in-liquid plasma device comprising: a tubular flow channel in which a liquid (301) flows; and a cavitation generator (302) and a voltage application unit (304, 305) which are disposed in the tubular flow channel, wherein the cavitation generator generates cavitation in the liquid inside the tubular flow channel (see Abstract; col. 10, lines 39-54; Fig. 3), wherein the voltage application unit is located in the tubular flow channel so as to generate plasma by applying a voltage to the liquid in which the cavitation is generated (see Abstract; col. 10, lines 39-54; Fig. 3), wherein the cavitation generator (302) is configured to have a throttle portion whose inner diameter is smaller than other sites in the tubular flow channel, and wherein the throttle portion is configured to have an upstream side inclined surface which is an inclined surface located on an upstream side of a narrowest site of the throttle portion, and a downstream side inclined surface which is an inclined surface located on a downstream side of the narrowest site of the throttle portion (see Fig. 3).
Regarding claim 4, the reference Zolezzi-Garreton discloses the in-liquid plasma device, wherein the downstream side inclined surface has such a shape that a flow of the liquid is not separated (see Fig. 3). 
.
Claims 1, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hideaki (JP 2010-022991).
Regarding claim 1, the reference Hideaki discloses an in-liquid plasma device comprising: a tubular flow channel in which a liquid flows; and a cavitation generator (4) and a voltage application unit (5, 6) which are disposed in the tubular flow channel, wherein the cavitation generator generates cavitation in the liquid inside the tubular flow channel (see para. [0011]; Figs. 1 and 3), wherein the voltage application unit  (5, 6) is located in the tubular flow channel so as to generate plasma by applying a voltage to the liquid in which the cavitation is generated (see para. [0011]; Figs. 1 and 3), wherein the cavitation generator (4) is configured to have a throttle portion (4c) whose inner diameter is smaller than other sites in the tubular flow channel, and wherein the throttle portion is configured to have an upstream side inclined surface (4b) which is an inclined surface located on an upstream side of a narrowest site of the throttle portion (4c), and a downstream side inclined surface which is an inclined surface located on a downstream side of the narrowest site of the throttle portion (see Figs. 1 and 3).
Regarding claim 4, the reference Hideaki discloses the in-liquid plasma device, wherein the downstream side inclined surface has such a shape that a flow of the liquid is not separated (see Figs. 1 and 3). 
Regarding claim 8, the reference Hideaki discloses that the in-liquid plasma device comprises a centrifugal type suction pump (3), wherein the liquid flowing out of .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al.,  Hideaki, or Zolezzi-Garreton as applied to claim 1 above, and further in view of Pisani (US 4,906,387) or Kozyuk (US 5,810,052).
Regarding claim 3, the references Li et al., Hideaki, and Zolezzi-Garreton do not specifically disclose wherein the upstream side inclined surface and the downstream side inclined surface have a symmetrical shape with respect to the narrowest site. .
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the claim would be allowable because the prior art of record does not disclose or fairly suggest the feature: wherein the cavitation generator has at least two throttle portions adjacent to each other in series, and the voltage applied to the liquid by the voltage application unit in an upstream throttle portion located on an upstream side is higher than the voltage applied to the liquid by the voltage application unit in a downstream throttle portion located on a downstream side of the upstream throttle portion, as recited in claim 5.
Regarding claim 6, the claim would be allowable because the prior art of record does not disclose or fairly suggest the feature: wherein the cavitation generator has at least two throttle portions adjacent to each other in series, and the inner diameter of an upstream throttle portion located on an upstream side is larger than the inner diameter of a downstream throttle portion located on a downstream side of the upstream throttle portion, as recited in claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153.  The examiner can normally be reached on M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774